AFFIRMED and Opinion Filed July 30, 2019




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01296-CR

                              SRINIVAS EADHA, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-83015-2015

                            MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Reichek
       Srinivas Eadha appeals his conviction for sexual assault. In a single issue, appellant

contends the evidence is legally insufficient to support the jury’s verdict. We affirm the trial

court’s judgment.

                                     Factual Background

       In April 2015, appellant purchased the stables at which the complainant, L.C., worked as a

riding instructor. A few weeks after making the purchase, appellant asked L.C. to go to dinner

with him to discuss promoting her to the position of barn manager. Without discussing it with her

beforehand, appellant took L.C. to Hooters.

       After dinner, appellant drove L.C. back to the barn and asked her to step into the office to

further discuss the management position. L.C. stated that as soon as they got into the office,
“everything changed.” According to L.C., appellant closed the door, turned around, put his hands

on her hips and began pulling her towards him. L.C. pushed back and told appellant it wasn’t

appropriate and there was a line between business and personal relationships they needed to

maintain. Appellant responded that they had to trust each other and physical contact was an

important part of growing together as a “barn family.” L.C. stated appellant put his hands under

the back of her shirt and tried to get them down the back of her pants. Appellant also told L.C. he

expected her to be his “work wife,” which L.C. understood to mean more of a personal or physical

relationship than a normal work relationship.

       When appellant began to move his hands towards her breasts, L.C. moved to try to stop

him and appellant pulled her towards him and kissed her. L.C. pushed back and told him to let her

go. When L.C. told appellant that someone would be there any minute to do the evening check on

the barn, he finally let her go. L.C. then went to her car and drove home.

       L.C. stated she didn’t tell anyone what had happened because the barn was “her whole life”

and she didn’t want to “lose everything.” In addition to working there, L.C. also boarded her horse

at the barn and she stated she had no way to move him to another stable. Although L.C. was

married, her husband was temporarily living somewhere else. L.C. said she did not want to tell

her husband about what had happened with appellant because she didn’t want a confrontation that

would cause her to lose her job.

       The next day, L.C. went to work and tried to stay away from appellant. Appellant sent

L.C. a text message asking her if she was angry with him. She responded she was not, but that she

was busy. At the end of the day, appellant texted her asking her to text him when she got home.

L.C. did so and said she was going to bed. Appellant then repeatedly requested to come by, stating

he wanted to talk to her and that it wouldn’t take long. L.C. ultimately agreed and gave appellant

the gate code to her apartment complex.

                                                –2–
       When appellant arrived, L.C. let him inside. L.C. believed they could talk about what had

happened and set some clear boundaries. She thought this would allow them to move on and not

have to talk about it again. L.C. stated she told appellant what had happened was not appropriate

because they were both married and a personal relationship was not a good idea. According to

L.C., appellant argued with her saying he bought the barn because he saw her there and knew they

were supposed to be together. He further told her that when he bought the barn, she came with it.

She responded that it didn’t work that way. After some time, appellant appeared to agree with

L.C., and she believed they were done.

       Appellant then moved towards L.C. on the couch. She thought he was getting up to leave,

but instead, appellant got on top of her and pushed her down. Appellant forced L.C.’s legs apart

with his hand and knee. He then put his hand down L.C.’s pants and penetrated her vagina with

his fingers. L.C. stated that, while this was occurring, she was pushing up on his collarbone and

trying to close her legs, but she could not move because she was pinned down by his weight. She

also stated that appellant’s mouth was on hers. When it appeared to L.C. that appellant was going

to take his pants off, she told him she couldn’t go that far but she promised him she would have

sex with him the next time they saw each other. L.C. stated she told him this because nothing else

was working and she just wanted him to leave. Appellant then left her apartment.

       The next day, L.C. went to work. She stated she did not stay home because she was scared

to lose everything she had worked for and she did not know what appellant was capable of. At the

end of the day, appellant approached her and said he wanted to come back to her apartment that

night. When L.C. told him not to and that she was tired, he told her to rest and that he would come

over afterward. L.C. went home, packed a bag, and drove to Austin to stay with her cousin. She

sent appellant a text saying she had a family emergency.




                                               –3–
       While L.C. was in Austin, appellant texted her saying he felt “guilty” that he “made [her]

leave for this trip” and that he “didn’t mean to hurt [her] at all.” When L.C. returned from Austin

four days later, she confided in a friend about what had happened and ultimately decided to go to

the police. L.C. gave the police a written statement describing the assault. The police then took

photographs of bruises on L.C.’s legs that she said were caused by appellant forcing her legs open.

       Several days later, L.C. met with police detective Courtney Noel. L.C. told Noel that

appellant had been calling and texting her, trying to speak with her. Noel had L.C. call appellant

and they recorded the conversation. During the phone call, appellant apologized to L.C. for hurting

her and told her he had cried about what happened in her apartment. He said he had gotten excited

and “had no control,” but he realized he “should not be doing any of those things.” Later in the

conversation, appellant suggested that, if L.C. had said “no” he would have stopped and, because

she didn’t, he didn’t “put any brakes on [himself].” Appellant was arrested the next day and

charged with sexual assault.

       At trial, the only witnesses to testify were L.C. and Detective Noel. The defense cross-

examined both women extensively. The defense argued L.C.’s sexual encounter with appellant

was consensual and she had ulterior motives for accusing him. The defense also suggested that

the multiple bruises on L.C.’s legs were caused by horseback riding, masturbation, and/or L.C.’s

use of a dance pole in her apartment, which appellant’s counsel characterized as a “stripper pole.”

After hearing the evidence, the jury found appellant guilty of sexual assault and assessed

punishment at three years’ confinement. The sentence of confinement was suspended and

appellant was placed on community supervision for a period of five years. This appeal followed.

                                            Analysis

       In a single issue, appellant contends the evidence is legally insufficient to support his

conviction. Specifically, appellant argues the State failed to produce evidence he committed the

                                               –4–
offense intentionally or knowingly because there was “no evidence presented which showed

beyond a reasonable doubt that appellant realized his sexual advances were unwelcome or

unwanted until actual sexual activity may have occurred.”

         When reviewing a challenge to the legal sufficiency of the evidence supporting a criminal

conviction, we view the evidence in the light most favorable to the verdict and determine whether

a rational trier of fact could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Lucio v. State, 351 S.W.3d 878, 894 (Tex.

Crim. App. 2011). We do not resolve conflicts of fact, weigh evidence, or evaluate the credibility

of the witnesses as this is the function of the trier of fact. See Dewberry v. State, 4 S.W.3d 735,

740 (Tex. Crim. App. 1999). Instead we determine whether both the explicit and implicit findings

of the trier of fact are rational by viewing all the evidence admitted at trial in the light most

favorable to the adjudication. Adelman v. State, 828 S.W.2d 418, 422 (Tex. Crim. App. 1992).

The factfinder is the sole judge of the witnesses’ credibility and their testimony’s weight. See

Bonham v. State, 680 S.W.2d 815, 819 (Tex. Crim. App. 1984). Each fact need not point directly

and independently to the guilt of the appellant as long as the cumulative force of all the

incriminating circumstances is enough to warrant conviction. See Kennemur v. State, 280 S.W.3d
305, 313 (Tex. App.—Amarillo 2008, pet. ref’d). Circumstantial evidence is as probative as direct

evidence and can be sufficient alone to establish an accused’s guilt. Id. We review all of the

evidence in the case regardless of whether it was erroneously admitted. See Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). The testimony of a victim, standing alone, is sufficient

to support a conviction for sexual assault. Villalon v. State, 791 S.W.2d 130, 133 (Tex. Crim. App.

1990).

         The indictment in this case alleged that appellant intentionally or knowingly caused the

penetration of L.C.’s sexual organ by means of his finger without her consent. The victim of a

                                               –5–
sexual assault is not required to resist; sexual assault is defined by the attacker’s compulsion and

not by the victim’s resistance. Gonzales v. State, 2 S.W.3d 411, 415 (Tex. App.—San Antonio

1999, no pet.). The fact that the defendant did not see resistance or hear an outcry during the

encounter is no evidence that the complainant consented to the act. Hawkins v. State, 509 S.W.2d
607, 608 (Tex. Crim. App. 1974).

       Sexual assault is a nature-of-conduct offense. Huffman v. State, 267 S.W.3d 902, 906 (Tex.

Crim. App. 2008). A person acts intentionally with respect to the nature of his conduct when it is

his conscious objective or desire to engage in the conduct. TEX. PENAL CODE ANN. § 6.03(a). A

person acts knowingly with respect to the nature of his conduct when he is aware of the nature of

his conduct. Id. § 6.03(b). Knowledge and intent may be inferred from circumstantial evidence

such as the acts, words, and conduct of the appellant. Guevara v. State, 152 S.W.3d 45, 50 (Tex.

Crim. App. 2004); Stahle v. State, 970 S.W.2d 682, 687 (Tex. App.—Dallas 1998, pet. ref’d). In

reviewing the sufficiency of the evidence, we look at events occurring before, during, and after the

commission of the offense. Guevara, 152 S.W.3d at 49.

       In this case, the evidence showed that, the evening before the incident in question, L.C.

rejected appellant’s sexual advances and told him she did not want anything other than a

professional relationship with him. On the night of the incident, L.C. reiterated that she did not

want to have a personal relationship with appellant because it was inappropriate. Accordingly,

appellant was made aware that L.C. was not interested in any type of physical relationship with

him. Despite this, appellant proceeded to pin L.C. down with his body and force her legs open,

leaving bruises, before penetrating her vagina with his finger. While this was happening, L.C. was

attempting to push appellant off of her. Afterwards, appellant repeatedly apologized to L.C.,

saying he felt guilty and that he hadn’t meant to hurt her. Appellant told L.C. he “lost control”

and had cried about what had happened. Conduct on the part of a person accused of a crime

                                                –6–
subsequent to its commission that indicates a consciousness of guilt is strong evidence he

committed the act with which he is charged. Torres v. State, 794 S.W.2d 596, 598 (Tex. App.—

Austin 1990, no pet.).

       After reviewing the record as a whole, we conclude the evidence is legally sufficient to

support the jury’s conclusion that appellant acted intentionally or knowingly with respect to the

nature of his conduct. We affirm the trial court’s judgment.




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
171296F.U05




                                               –7–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SRINIVAS EADHA, Appellant                         On Appeal from the 401st Judicial District
                                                   Court, Collin County, Texas
 No. 05-17-01296-CR        V.                      Trial Court Cause No. 401-83015-2015.
                                                   Opinion delivered by Justice Reichek.
 THE STATE OF TEXAS, Appellee                      Justices Schenck and Osborne participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 30, 2019




                                             –8–